Citation Nr: 0802739	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-42 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1956 with additional short periods of active duty in 
the U.S. Army Reserve. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss, tinnitus, and 
asbestosis. 

The issues of bilateral hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDING OF FACT

There is no competent medical evidence of a diagnosis of 
asbestosis or any other chronic respiratory disease. 


CONCLUSION OF LAW

The criteria for service connection for asbestosis have not 
been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2004 and May 2004 
which informed the veteran of the information and evidence 
required to substantiate the claim and which also informed 
him of the information and evidence VA was to provide and 
which the veteran was to provide.  The May 2004 letter 
requested that the veteran provide any evidence or 
information in his possession that would support his claim 
including medical evidence of the diagnosis of a disease 
caused by asbestos exposure.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to the following five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Accordingly, VA is to notify the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   

In the present appeal, the veteran was not provided with 
notice regarding the assignment of a rating and effective 
date.  However, the Board finds that this defect in notice is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that the presumption of prejudice on 
the VA's part has been rebutted in this case by the 
following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  Specifically, the rating decision in July 
2004 and the statement of the case in October 2004 discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Based on the notices provided and the veteran's 
responses and contentions, it is found that he is reasonably 
expected to understand what is needed in this case.  
Furthermore, as the Board concludes that the preponderance of 
the evidence is against the appellant's claim for service 
connection for asbestosis, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran served as an Army anti-aircraft artillery 
mechanic.  He contends that he was exposed to asbestos while 
building Quonset huts during service in Texas.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Asbestosis is a pneumoconiosis due to asbestos particles.  
McGinty v. Brown, 4 Vet. App. 428, 429 (1993). 

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure, as published in the 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI,  7.21 (Jan. 31, 1997) and 
have since been revised again in a rewritten version of M21-
1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite 
(M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 
and Section H, Topic 29 (Dec. 13, 2005).  The guidelines 
state that exposure to asbestos, in and of itself, is not a 
disability.  

Service medical records are silent for any symptoms, 
examination, or treatment for asbestosis or any respiratory 
disease in service.  In November 2000, the veteran underwent 
a neuro-otology examination by a private physician to 
investigate unexplained dizziness.  The private physician 
noted no shortness of breath, cough, or pulmonary pain.  An 
April 2004 VA primary care intake examination showed no 
abnormal respiratory symptoms and no diagnosed respiratory 
disorders.  

In his April 2004 claim, the veteran requested an asbestosis 
examination but did not indicate that he experienced any 
abnormal pulmonary symptoms or that he had been treated or 
diagnosed with any pulmonary disorder.  

The Board concludes that service connection for asbestosis is 
not warranted because there is no medical evidence of a 
current disability.  Since there is no current disability, 
further analysis under the applicable administrative 
protocols is not warranted.  

VA will provide a medical examination or obtain a medical 
opinion if the information and evidence does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent recurrent symptoms 
of disability; (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service connected disability.  38 C.F.R. § 3.159 (c) 
(4) (2007);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is no lay or medical evidence that the veteran 
experienced any abnormal respiratory symptoms or has been 
diagnosed with any respiratory disorder.  Therefore, a 
medical examination is not warranted, and the Board need not 
address whether the veteran was actually exposed to asbestos 
in service.  


ORDER

Service connection for asbestosis is denied.  


REMAND


In the opinion of the Board, additional development is 
necessary. 

In November 2000, the veteran underwent a neuro-otology 
examination by a private physician to investigate unexplained 
dizziness.  The physician noted the possibility that the 
veteran's symptoms may have a peripheral vestibular origin, 
and he noted that the veteran had asymmetric hearing loss.  
He ordered an audiometric examination.  In January 2001, the 
physician stated that the audiometric examination showed 
severe, symmetric sensorineural high frequency hearing loss.  
No audiometric examination report is in the file.  

In a July 2004 notice of disagreement, the veteran stated 
that he was exposed to acoustic trauma from artillery firing 
during service.  The exposure is consistent with his military 
occupation.  Since there is medical evidence of diagnosed 
hearing loss, and lay evidence of acoustic trauma in service 
that suggests a relationship to the hearing loss, an 
audiometric examination and opinion is necessary to decide 
the claim.  38 C.F.R. § 3.159 (c) (4).  Although the private 
physician in 2000 and 2001 did not specifically note the 
veteran's reports of tinnitus, the veteran contends that he 
experiences the symptoms of tinnitus which may have been 
noted at the time of the audiometric examination in 2000 that 
is not currently of record.   

Accordingly, the case is REMANDED for the following action:

1.  Request records of audiometric 
examination from the private physician 
who ordered and referred to the results 
in his neuro-otologic examination in 
November 2000 and January 2001.  
Associate any records obtained with the 
claims file. 

2.  Schedule the veteran for an 
examination of his hearing acuity and 
otologic system by an appropriately 
qualified VA examiner.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
veteran's bilateral hearing acuity and 
symptoms of tinnitus, if present.  
Request that the examiner provide an 
opinion whether any disability found is 
at least as likely as not (50 percent or 
greater possibility) related to acoustic 
trauma from artillery fire in service, 
any other aspect of service, or to 
recreational or occupational noise 
exposure after service.  

3.  Then, readjudicate the claim for 
service connection for bilateral hearing 
loss and tinnitus.  If the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


